     CASE 0:13-cv-03562-DWF-TNL Document 715 Filed 07/09/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Amy Elizabeth Krekelberg,                        Civil File No. 13-cv-3562 DWF/TNL

          Plaintiff,                               PLAINTIFF’S MOTION AND
v.                                                PETITION FOR AN AWARD OF
                                                 REASONABLE ATTORNEYS’ FEES
Anoka County, et al.,                            AND COSTS UNDER 18 U.S.C. § 2724

         Defendants.


       As the prevailing party in Plaintiff’s claims against Defendant City of

Minneapolis, Defendant Mathew Olson, and Defendant Heather Young, Plaintiff Amy

Elizabeth Krekelberg, by and through her undersigned co-counsel, bring this Motion and

Petition in accordance with Rule 54(d) of the Federal Rules of Civil Procedure and Local

Rule 54.3. Plaintiff hereby moves the Court for an order for attorneys' fees in the

approximate amount of $1,080,000.00 (excluding post-trial fees that will be included in

Plaintiff’s request when briefed) and costs in the approximate amount of $ $72,264.28

(excluding any post-trial costs that will be included in Plaintiff’s request when briefed)

under 18 U.S.C. Section 2724, which constitute approximate fees and costs incurred by

Plaintiff in conjunction with her specific claims against Defendants City of Minneapolis,

Mathew Olson, and Heather Young over the last five-plus years.

       Per the Court’s request, the parties are submitting a stipulated and proposed

briefing schedule regarding this motion by joint letter, and Plaintiff will subsequently

obtain an oral argument date if the Court so requests. Plaintiff’s Motion is based on all

files, records and proceedings herein, including Plaintiff’s Memorandum of Law in

                                             1
    CASE 0:13-cv-03562-DWF-TNL Document 715 Filed 07/09/19 Page 2 of 2



Support of Petition for Attorneys' Fees and the accompanying Affidavits and

Declarations which will be submitted in support of said Motion according to the briefing

schedule ultimately issued by the Court.



Dated: July 9, 2019                             SAPIENTIA LAW GROUP PLLC


                                                s/Sonia Miller-Van Oort
                                                Sonia Miller-Van Oort (#278087)
                                                Jonathan A Strauss (#279602)
                                                Lorenz F. Fett, Jr. (#196769)
                                                120 S 6th St, Suite 100
                                                Minneapolis, MN 55402
                                                Phone: (612) 756-7100
                                                Fax: (612) 756-7101
                                                jons@sapientialaw.com
                                                larryf@sapientialaw.com
                                                soniamv@sapientialaw.com

                                                and

                                                SIEBENCAREY, PA

                                                Susan M. Holden (#189844)
                                                Jeffrey M. Montpetit (#0291249)
                                                Marcia K. Miller (#032162X)
                                                901 Marquette Avenue, Suite 500
                                                Minneapolis, MN 55402-3205
                                                Phone: (612) 333-4500
                                                Fax: (612) 333-5970
                                                Susan.Holden@knowyourrights.com
                                                Jeffrey.Montpetit@knowyourrights.com
                                                Marcia.Miller@knowyourrights.com

                                                Attorneys for Plaintiff
                                                Amy Elizabeth Krekelberg




                                            2
